Victoria Allen, a widow, resided in Dayton. Samuel Ricketts who represented himself as a single man asked and received permission to call upon her, and subsequently proposed marriage to her which was accepted.
During the courtship, Rickett’s wife died and Allen for the first time, discovered Ricketts was not a single man. Prior to the death of Mrs. Ricketts, the relations between Victoria Allen and Samuel Ricketts, after they became engaged to be married, became illicit and pregnancy resulted therefrom.
During the trial, in' the Montgomery Common Pleas, Ricketts, attempted , to- introduce, .¡testimony very,damaging to(the character, of Allen. ..The trial court included the following in its'charge’to'the'jury: * ■ ■' - -; : i
r!! ¡“Defendant'- felaímsithát plain tiff,,'is ,a, hlackri mailer, yampiré, á woman unworthy and’ 'with*467out character. Unless you find, or if you do not find from the evidence that the plaintiff was a vampire, if you do not find her activities were from an impure and dishonest motive, you may take that failure into consideration in assessing damages in this case.”
Allen recovered a judgment of $5000 and in error proceedings it was reversed on the ground that there was prejudicial error in the charge of the court. Juestion presented in the Supreme Court is: To what extent is a reviewing court justified in reversing a verdict of a jury, which verdict is not found to be against the weight of the evidence, nor excessive in amount, when the only error found is in the charge of the court, and the only possible effect of that error if it did exist, would be to swell the verdict beyond conmpensatory damages.
It is contended that the Court of Appeals based its decision on White v. Thomas, 12 OS. 312, and in addition to the error in the charge in that case there was:
1. Apparently very flimsy evidence on which to base a verdict.
2. Manifestly excessive damages.
Allen claims that at the time of the motion for a new trial the court found that the verdict of the jury was not excessive; that the Court of Appeals did not find that it was excessive and found there was no other error on the record. “The salutory and' enlightened provisions of 11364 GC. should serve as a powerful deterent to all reviewing courts from reversing cases for any other reason than the alleged error was one affecting the substantial rights of the adverse party.” Dunlap v. Dunlap: 89 OS. 25, 33.
It is contended that, if the Court of Appeals thought the verdict excessive ( which they did not), it was their duty to reduce the verdict by remittitur and not put Allen to the expense of prolonged litigation. It is submitted that if the jury .found that there yras ,a prom-, ise ,of marriage, and a breach thereof, there was a preparation for marriage' from which compensatory damages aroseu ' The error’in’ the charge did not affect the deliberations of the jury on the question of- .the promise,: the . breach, or substantial, damages!! It affected only the question company damages. Detroit on the following three days, to-wit: Wednesday, September 2nd, Thursday, September 3rd, and Friday, September 4th,
The day trip by boat from Cleveland to Detroit is a fine one, the boat leaving Cleveland at 10:30 A. M., and arriving in Detroit at 5:30 P. M.
Hon. Newton D. Baker, President of The Cleveland Bar Association, has been informed that many lawyers—residing in inland cities of Ohio and who want to- attend the meeting this year of the American Bar Association-—■ would like to have the Cleveland Bar Association arrange for' a day trip by boat from Cleveland to Detroit for such members of the Ohio Bar as care to take it. He has asked A. V. Abernethy, Secretary of the Cleveland Bar Association, to make these arrangements.
The fare from Cleveland to Detroit for the day trip is $2.50 each way. The boat will leave Cleveland Tuesday, September 1st, at 10:30 A. M., and will arrive in Detroit at 5:30 P. M. that day. On the return day trip, the boat will leave Detroit on Saturday, September 5th, at, 10:30 A. M., and will arrive in Cleveland at 5:30 P. M? An excellent luncheon will be served on the boat at $1.00 per plate. Persons who return on the day boat trip will not be able to take the trip to Ann Arbor, Michigan, that has been arranged by the Detroit Bar Association for the benefit of the delegates to the American Bar Association Convention; however, those who take the day trip by water from Cleveland to Detroit may return on the night boat and depart any time they wish. The fare for the night trip is $3.60 plus state room charge of $4.20 with accommodations for two or three people; or, they may go direct home by railroad. For a combination day trip going, and night trip returning, the fare is $6.10.
One may go any night by water from Cleveland to Detroit at a round trip fare of $6.50. The state room charge of $4.’20 is in addition to the round trip fare quoted for the night rate. It would seem that the day trip is more desirable.
Members -of the Ohio Bar who desire to come to Cleveland to- -make the day trip, will please notify A. V. Abernethy, Secretary of the Cleveland Bar Association, 348 New Court, House, so that .proper accommodations on the boat for the day trip may be arranged. Tickets may be (purchasecLat .the, dock.on.the -day of thq -trip.
-Make hotel réSeíVátió'ris: at early date. Osear1 'C.. Hh-ll.-is ,cháirmq.n:of:-Reserv'ation 'Committee. His. address. is i Dime:I ¡Savings , Bank Building, Pciro--t,''?rch:'cTni •’ ' .- ¡ •